Case 5:19-cv-00562-PRW Document 1-1 Filed 06/20/19 Page 1 of 1

JS 44 (Rov, 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor
provided by local rules of court.
purpose of initiating the civil docket sheet,

CIVIL COVER SHEET
ement the filing and service of pleadings or other papers as required by law, except as

; suppler F | 38 OF C
This form, approved by the Judicial Conference of tho United States in September 1974, is required for the use of the Clerk of Court for the
(SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I, (a} PLAINTIFFS
Nathan J. Goad

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIPE CASES)

{c) Attorneys (Firm Name, Address, and Telephone Number}

Barrett T. Bowers
Ward & Glass, LLP

1601 36th Ave. NW, Sulte 100, Norman, OK 73062, 405-360-9700

OR BENDAS TRiahoma, ex rel,

2.Steven Hansen, individually,

Oklahoma

 

 

County of Residence of First Listed Defendant Oklahoma |
(IN GS. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USH THE LOCATION OF
THE TRACT OF LAND INVOLVED,
Attorneys (ff Known)

 

 

Il, BASTS OF JURISDICTION (Place an “X” in One Box Only}

O11 US. Government

Plaintiff

O 2 US, Government
Defendant

I, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in Que Box for Maine
(For Diversity Cases Only) and One Box for Defendant)
2&3 Federal Question PTF DEF PTF = DEF
(US. Government Not a Party) Citizen of This State a1 O {incorporated or Principal Place m4 M4
of Business Tn ‘This State

44 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place fos as

(indicate Citizenship of Parttes in Lem 1) of Business In Another State
Citizen or Subject of a O43 O 3 Foreign Nation a6 76

Foreign Country

 

 

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

13] Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

150 Other Contract

195 Contract Product !iability

196 Franchise

OO g0009

g000 a

 

f] 220 Foreclosure

OF 230 Rent Lease & Ejectment
OF 240 Torts to Land

C7 245 Tort Product Liability
CO 290 All Other Real Property

IY. NATURE OF SUIT (Place an "X"

1 440

 

    

Click here for: Nature of Suit Code Deseri

      
 

 

1 422 Appeal 28 USC 158

    

      

      

    

      

 

PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure (7 375 False Claims Act
310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (31 USC
0 315 Aimlane Product Product Liability OD 690 Other 28 USC 157 3729(a))
Liability 0 367 Health Care/ © 400 State Reapportionment
(1 320 Assault, Libel & Pharmaceutical Po PROPERLY RIEGEL ocone| CO) 410 Antitrust
Slander Personal Injury O 820 Copyrights 1] 430 Banks and Banking
OF 330 Federal Employers’ Product Liability 7 830 Patent O 450 Commerce
Liability 77 368 Asbestos Personal O 835 Patent - Abbreviated 460 Deportation
0 340 Marine Injury Product New Drug Application | (7 470 Rackeleer Influenced and
01 345 Marine Product Liability (1 840 Trademark Corrupt Organizations
Liability PERSONAL PROPERTY [ieeee: JABORSS tea SOCTAL SECURELY] =) © 480 Consumer Credit
0 350 Motor Vehiele 370 Other Fraud C1] 710 Fair Labor Standards & 861 HIA (1395 fF) 7) 490 Cable/Sat TY

{1 355 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) 7 850 Seourities‘Commodities!
Product Liability (7 380 Other Personal 0 720 Labor/Management 1) 863 DIWC/DIWW (405(g)} Exchange

0) 360 Other Personal Property Damage Relations 0 864 S3IB Title X¥1 1 890 Other Statutory Actions
Injury 17 385 Property Damage C7 740 Railway Labor Act 1 865 RSI 405¢g)) 0) 891 Agricultural Acts

(7 362 Personal Injury - Product Liability 0 751 Family and Medical C1 893 Enyironmental Matters

Leave Act J 895 Freedom of Information

Ast

O 896 Arbitration

OF 899 Administrative Procedure
ActReview or Appeal of
Agenoy Decision

O 950 Constitutionality of
State Statutes

     
 

   
 

   

Other Ci

0 441 Voting

442 Employment

1] 443 Housing?
Accommodations

O 445 Amer, w'Disabilities +
Eniployment

O 446 Aner. w/Disabilities -
Other

0 448 Education

0) 870 Taxes (U.S, Pl
or Defendant)

© 871 IRS—Thied Party
26 USC 7609

OER EET ETE) O 790 Other Labor Litigation
1 791 Employee Retirement
Income Security Act

aintiff

 

Habeas Cor
OF 463 Alien Detainee
A 510 Mations to Vacate
Sentence
1 530 General
1 535 Death Penalty
Other:
7 540 Mandamus & Other
0 550 Civil Rights
(1 $55 Prison Condition
OF 566 Civil Detainee -
Conditions of
Confinement

 
      

aturalization Application
F465 Other Immigration

Actions

 

 

 

 

VY, ORIGIN (2tace an "x" in One Box Ong

XI Original 2 Removed from O 3° Remanded from [F 4 Reinstated or O 5 Transferred from © 6 Multidistrict [18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifiy Transter Direct File

 

VI. CAUSE OF ACTION

Cite the U.S, Civil Statute under which you are filing (De mot efte jirrisdictional statutes unless diversity):

Violation of Title VIl of the Civil Rights Act of 1964 and 42 U.S.C. sect. 1983

Brief description of cause:

Plaintiff was terminated as a result of gender discrimination, and retaliation for free speech.

 

 

 

 

 

 

YIT. REQUESTED IN QO CHECK IF THIS 18 A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. 75,000.00 JURY DEMAND: Myes  ONo

VIII, RELATED CASE(S)
IF ANY Weemetmictonss ce DOCKET NUMBER

DATE 8 RA OF ATTORNEY OF RE

06/20/2019 Wr atl /, Aen.

FOR OFFICE USE ONLY QL | |

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
